DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Claim Rejection – 35 U.S.C. § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the “Wu” supporting apparatus of housing, (see US Patent Application Publication reference “US 2015/0216064 A1”), in view of the cell phone stand disclosed in “Moft” (see NPL reference “U” on page 1 of PTO-892). (See illustrations below).


    PNG
    media_image1.png
    940
    428
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    665
    978
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    787
    555
    media_image3.png
    Greyscale

Claimed Design
“Wu” supporting apparatus of housingUS 2015/0216064 A1
“Moft” cell phone standNPL Reference “U”


Although the invention is not identically disclosed or described as set forth in 35 U.S.C. § 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable. 
In rejections of design claims based on 35 USC 103, the proper standard is whether a design would have been obvious to a designer of ordinary skill in the articles involved (In re Nalbandian, 661 F.2d 1214, 1216, 211 USPQ 782, 784 (CCPA 1981)). To support a holding of obviousness, there must be a reference, a something in existence, for which the design characteristics of which are basically the same as the claimed design.  
In other words, the basic reference design must look something like the claimed design, (In re Harvey, 12 F.3d 1061, 1063, 29 U.S.P.Q .1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982)). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. 
The Wu design has characteristics that are basically the same as those of the claimed design, showing a rectangular shape with two mirrored right trapezoid-shaped features on one side and a triangular feature on the other side. Like the claimed design, Wu also discloses a horizontal line inside of the triangle feature, creating a smaller triangle in one of the corners.
The claimed design differs from Wu in that the corners of the outer rectangular shape are rounded. However, the Moft cell phone stand teaches a mobile phone stand that has rounded corners. Furthermore, rounding of corners can be considered obvious in designs (see In re Peet, 101 USPQ 203 (1954)).
The claimed design also differs from Wu in that the design is combined with an electronic device housing. However, the Moft reference shows a cell phone stand that is independent from the device housing. Furthermore, the practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980). This practice also opens to the examiner the liberty of relying upon the features of a reference embodied in less than the entire article.

    PNG
    media_image4.png
    1406
    884
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    787
    555
    media_image3.png
    Greyscale

Claimed Design
“Moft”

It would have been obvious to a designer of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wu supporting apparatus of housing with rounded corners, and separating it from an electronic device housing, as taught by the Moft reference. The claimed design would have no patentable distinction over the examiner’s combination of references.
Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner’s combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. (International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed. Cir. 2009.) 
This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the others (see In re Rosen, 673 F.2d 388, 213 U.S.P.Q. 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 U.S.P.Q. 50 (CCPA 1956)).  
Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill, (see In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 U.S.P.Q. 782 (CCPA 1982)). 
Accordingly, the claimed design is found to be obvious over Wu in view of Moft. Moreover, the effective filing date of the claimed invention is December 6, 2021. The publication date of the Wu US Patent Application Publication is July 30, 2015 and the publication date of the Moft NPL Reference is June 27, 2019. Therefore, the rejection under this statute is proper. 
Conclusion
The claim is rejected under 35 U.S.C. 103. The references not relied upon are cited as cumulative prior art. 

Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or In-Person Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at carrie.gelula@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or another electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300), or
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GELULA whose telephone number is 571-272-8960. The examiner can normally be reached on Monday - Friday from 9:00am ET to 5:00pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara G Fox, can be reached at telephone number 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S.G./
Examiner, Art Unit 2914


/WENDY L ARMINIO/Primary Examiner, Art Unit 2921